     Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 1 of 10




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                               NEWNAN DIVISION

Cheryl Estrada,                              )
                                             )
       Plaintiff,                            )      Civil Action File No.:
                                             )
       v.                                    )
                                             )
Allied Collection and Credit                 )          COMPLAINT WITH
Bureau, Inc.,                                )         JURY TRIAL DEMAND
                                             )
              Defendant                      )


                          PRELIMINARY STATEMENT

      This action for damages is based upon the Defendant’s overt and intentional,

unlawful conduct in the furtherance of its efforts to collect a consumer debt. The

Defendant’s conduct is in violation of the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692 et seq. and the Georgia Fair Business Practices Act,

(GFBPA) O.C.G.A. 10-1-390 et seq.

                                    PARTIES

      1.     Plaintiff, Cheryl Estrada, is a natural person who resides in Haralson

County, Georgia.

      2.     Defendant, Allied Collection and Credit Bureau, Inc., is a corporation

formed under the laws of the State of Georgia. Defendant may be served with process

                                         1
      Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 2 of 10




via its registered agent, R. G. Gallogly, at 8600 Pendergrass Road, Hoschton,

Georgia 30548-2300.

                           JURISDICTION AND VENUE

      3.     This Court has federal question jurisdiction over Plaintiff’s Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692, et seq., claims pursuant to

28 U.S.C. § 1331 and 15 U.S.C. § 1692k(d). This Court has supplemental

jurisdiction over Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

      4.     This Court has personal jurisdiction over Defendant because, inter alia,

Defendants frequently and routinely conducts business in the State of Georgia,

including the conduct complained of herein.

      5.     Pursuant to 28 U.S.C. § 1391, venue is proper in the Northern District

of Georgia because a substantial part of the events or omissions giving rise to the

claims occurred in this district.

      6.     Venue is proper in the Newnan Division because the conduct

complained of herein occurred in Haralson County, which is in the Newnan

Division.

                            FACTUAL ALLEGATIONS




                                          2
     Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 3 of 10




      7.       Plaintiff is a disabled woman with deteriorating health. She is unable to

engage in competitive employment and receives disability insurance benefits

through the Social Security Administration.

      8.       Plaintiff is allegedly obligated to pay a consumer debt arising out of

medical services and is therefore, a “consumer”, as that term is defined by 15 U.S.C.

§ 1692a(3).

      9.       Defendant is a collection agency specializing in the collection of

consumer debt.

      10.      Defendant markets itself as a “full-service collection agency”

specializing     in   the   collection   of       defaulted   medical   accounts.   See,

AlliedCollections.net/company.html.

      11.      Defendant manages, and collects upon, thousands of consumer debt

accounts annually.

      12.      Defendant is, therefore, a “debt collector” as that term is defined by 15

U.S.C. § 1692a(6).

      13.      The Plaintiff has fallen behind on a significant number of consumer

debts, mostly medical expenses, over the last few years.

      14.      Over the last year, the Plaintiff has been contacted by a number of

collection agencies including the Defendant.

                                              3
     Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 4 of 10




      15.    In an effort to obtain additional information about the debt under

collection, and otherwise gain control over her finances, the Plaintiff initiated a

phone call to the Defendant on May 8th, 2020.

      16.    After verifying the Plaintiff’s identity, the Defendant confirmed it was

collecting a debt on behalf of Quantum Radiology for $82.46.

      17.    The Plaintiff advised the Defendant that she had applied for financial

assistance from the service provider at the time of service and was assured that, as

an indigent patient, she would not be held responsible for whatever amount was not

covered by her insurance.

      18.    The Defendant responded by advising Plaintiff that it did not have

specific information regarding the account, that its only function was the collection

of that account and that the Plaintiff would have to contact Quantum Radiology.

      19.    The Plaintiff responded by asking if it was not possible for her to

dispute the debt with the Defendant. The Defendant reiterated that she would have

to call Quantum to lodge any dispute of the debt.

      20.    The Plaintiff then asked if there was any type of documentation or

verification that Defendant could send her regarding this account.        Defendant

responded, again, that she would have to contact Quantum and repeated that

Defendant’s role was just to collect the money.

                                         4
      Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 5 of 10




       21.    The Plaintiff asked what the ramifications were if she simply could not

pay the account. The Defendant responded that it would be reported to her credit as

an unpaid balance.

       22.    The Defendant advised and represented to the Plaintiff that the account

was not currently being reported but that she only had until June 2020 to resolve the

account before it would be reported to the credit bureaus.

       23.    For the next several weeks, the Plaintiff scrambled in an attempt to raise

the amount in collection by the Defendant. It was critically important in her mind

not to have this account reported to her credit file despite the fact that she disputed

the debt in its entirety.

       24.    On or about August 7th, 2020, the Plaintiff obtained copies of her credit

reports as published by TransUnion, Experian, and Equifax. In reviewing these

reports she discovered that, contrary to its threats and representations, the Defendant

did not report the derogatory tradeline to any of the major credit reporting bureaus.

       25.    Upon information and belief, the Defendant does not have authority or

policy to report balances or delinquent accounts in amounts as small as that allegedly

owed by the Plaintiff.



                                INJURIES-IN-FACT

                                           5
     Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 6 of 10




      26.    The FDCPA provides consumers with “statutorily-created rights to be

free from ‘being subjected to false, deceptive, unfair, or unconscionable means to

collect a debt.’” McCamis v. Servis One, Inc., No. 8:16-CV-1130-T-30AEP, 2016

U.S. Dist. LEXIS 99492 (M.D. Fla. July 29, 2016); Church v. Accretive Health, Inc.,

654 Fed. Appx. 990, 2016 U.S. App. LEXIS 12414, 2016 WL 3611543 (11th Cir.

2016).

      27.    An injury-in-fact sufficient to satisfy Article III standing requirements

“may exist solely by virtue of statutes creating legal rights, the invasion of which

creates standing.” Church, at 993, quoting Havens Realty Corp. v. Coleman, 455

U.S. 363, 373, 102 S. Ct. 1114, 71 L. Ed. 2d 214 (1982).

      28.    Violation of statutory rights are not a “hypothetical or uncertain” injury,

but one “that Congress has elevated to the status of a legally cognizable injury

through the FDCPA.” McCamis, at 4, citing Church, at 3.

      29.    Defendant is subjecting Plaintiff to false, deceptive, unfair, and

unconscionable means to collect the debt.

      30.    Defendants acts and omissions caused particularized harm to the

Plaintiff in that the false and misleading information provided by Defendant

hindered the Plaintiff disputing the debt in collection. Moreover, its false

representations caused the Plaintiff significant worry and anxiety.

                                           6
      Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 7 of 10




      31.    Accordingly, through the violation of Plaintiffs’ statutorily created

rights under the FDCPA, Plaintiffs have suffered an injury-in-fact sufficient to

establish Article III standing.

                                     DAMAGES

      32.    As a result of the Defendant’s actions and/or omissions, Plaintiff has

suffered actual damages, including but not limited to the following:

      a.)    Being subjected to false, deceptive, unfair, and unconscionable debt

collection practices;

      b.)    Confusion related to the Plaintiff’s ability and method for disputing

the debt in collection;

      c.)    Uncompensated time expended away from activities of daily living to

confer with counsel regarding the Defendant's collection efforts; and,

      d.)    Anxiety and worry caused by concern that Plaintiff was being called

upon to pay an improper claim and that she had a very finite amount of time to avoid

adverse credit reporting that would not, per the Defendant, reflect her dispute of the

debt. The anxiety and worry experienced by the Plaintiff was sufficient to negatively

affect her demeanor, her ability to engage in daily activities, resulted in

sleeplessness, and adversely affected her relationships with others.

                                  CAUSES OF ACTION

                                          7
      Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 8 of 10




                                     COUNT I

  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

                             15 U.S.C. § 1692 et. seq.

      33.    Plaintiff incorporates by reference paragraphs 1 through 32 as though

fully stated herein.

Violations of 15 U.SC. § 1692e and its subparts

      34.    15 U.S.C. § 1692e specifically prohibits the use of any false, deceptive,

or misleading representations or means in connection with the collection of any debt.

      35.    The use of “or” in § 1692e means a representation violates the FDCPA

if it is false or deceptive or misleading. Bourff v. Rubin Lublin, LLC, 674 F.3d 1238,

1241 (11th Cir. 2012).

      36.    The standard in determining the nature of any such representation is

that of the “least sophisticated consumer.” Its purpose is to protect "naive

consumers" with a minimal understanding of personal finance and debt

collection. LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1194 (11th Cir.

2010) (per curiam).

      37.    Moreover, the least sophisticated consumer is not to be held to the same

standard as a reasonably prudent consumer. The least sophisticated consumer,

though not unreasonable, is "ignorant" and "unthinking," "gullible," and of "below-

                                          8
       Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 9 of 10




average sophistication or intelligence," Pinson v. JPMorgan Chase Bank, Nat'l

Ass'n, No. 16-17107, 2019 U.S. App. LEXIS 33662, at 12-13 (11th Cir. Nov. 12,

2019), quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)

       38.   A false representation in connection with the collection of a debt is

sufficient to violate the FDCPA, even if it is not alleged or proven to be misleading

or deceptive.

        39. The Defendant’s representations and implications that the Plaintiff

could not dispute the debt with and through the Defendant was objectively false

and materially misleading and a violation of 15 U.S.C. §§ 1692e, 1692e(5) and

1692e(10).

        40. Defendant’s representations and implications to the effect that the

Plaintiff would face derogatory credit reporting as of June, 2020, was objectively

false and materially misleading. Defendant’s representations and implications

were a violation of 15 U.S.C. §§ 1692e, 1692e(2)A and 1692e(10).

                                     TRIAL BY JURY

       41.   Plaintiff is entitled to and hereby requests a trial by jury.

       WHEREFORE, Plaintiff prays that judgment be entered against Defendant

for:

       a.)   Plaintiff’s actual damages;

                                           9
      Case 3:21-cv-00058-TCB-RGV Document 1 Filed 04/19/21 Page 10 of 10




       b.)   Statutory damages pursuant to 15 U.S.C. § 1692k;

       c.)   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. § 1692k;

and

       d.)   Such other and further relief as may be just and proper.

Respectfully submitted this 8th day of April, 2020.


                                     BERRY & ASSOCIATES

                                       /s/ Matthew T. Berry
                                       Matthew T. Berry
                                       Georgia Bar No.: 055663
                                       matt@mattberry.com
                                       Matthew Landreau
                                       Georgia Bar No: 301329
                                       mattlandreau@mattberry.com
                                       2751 Buford Highway, Suite 600
                                       Atlanta, GA 30324
                                       Ph. (404) 235-3300
                                       Fax (404) 235-3333

                                       Plaintiff’s Attorney




                                         10
